PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kravchenko, Alina
Application No. 16/540,638
Filed: 14 Aug 2019
For: NIPPLE CREAM APPLICATOR

:
: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE
: HOLDING OF ABANDONMENT
:


The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed June 10, 2021.

The Notice of Abandonment mailed June 10, 2021 improperly indicates that the application was abandoned for failure to timely submit a proper reply to the non-final Office action mailed October 29, 2020. A review of the record reflects that a proper reply to the non-final Office action was timely filed December 17, 2020.

In view of the timely reply to the non-final Office action, the Notice of Abandonment is hereby VACATED and the holding of abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 3754 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions